Citation Nr: 0209581	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  95-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include multiple physiological 
complaints, claimed in the alternative as disability due to 
undiagnosed illness.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a disability 
manifested by low back pain, claimed in the alternative as 
disability due to undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by multiple joint arthralgias, claimed in the 
alternative as disability due to undiagnosed illness.  

5.  Entitlement to an increased (compensable) rating for 
dermatitis, tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to December 
1988, October 1990 to August 1991, and from April to December 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Appeal has also been initiated, 
but not perfected, from a June 1995 rating decision.

When this matter was previously before the Board in July 
1997, the Board noted that the veteran had raised claims for 
compensation under the provisions of 38 C.F.R. §§ 4.29 and 
4.30.  These claims were referred to the RO for appropriate 
action.  No such action appears to have been undertaken.  In 
addition, the veteran claimed entitlement to service 
connection for flat feet in a statement received in November 
1996.  No action has been taken on this claim.  These claims 
are therefore referred to the RO for action deemed 
appropriate.  



REMAND

The Board remanded this case to the RO in July 1997 
principally so that the veteran could be accorded a hearing 
at the RO before a traveling member of the Board (Travel 
Board hearing).  However, the remand also requested that 
relatively extensive development be undertaken with respect 
to his various claims before the Travel Board was held.  The 
Board requested that a supplemental statement of the case be 
issued substantively addressing a report of psychiatric 
examination that was received at the RO on February 12, 1996.  

The Board also noted that the veteran appeared to be making a 
claim of entitlement to compensation based on signs and 
symptoms of undiagnosed illness under the provisions of 
38 C.F.R. § 3.317.  The record shows that the veteran served 
in the Southwest Asia Theater during Operations Desert Shield 
and Desert Storm.  The Board therefore requested that the 
veteran be accorded VA examinations to clarify current 
diagnoses and determine the possible validity of his Persian 
Gulf War claims.  

The Board also noted that the RO seemed to have framed the 
issue with respect to the veteran's claim for service 
connection for psychiatric disability as entitlement to 
service connection for an anxiety disorder.  The Board noted 
that this seemed to ignore other diagnoses of record, 
including a diagnosis of schizophrenia for which, under 
certain conditions, service connection is available on a 
presumptive basis.  The Board requested that the veteran also 
be afforded a psychiatric examination to reconcile the 
various psychiatric diagnoses and determine, if possible, the 
approximate time of onset of the diagnosed disorder or 
disorders.  

The Board requested that the RO readjudicate the claim of 
entitlement to compensation under the provisions of 38 C.F.R. 
§ 3.317 and also readjudicate the claim of entitlement to 
service connection for psychiatric disability.  

Following the Board's remand, the RO undertook extensive 
development, including obtaining the veteran's service 
personnel files and, in May 1998, sending a letter to the 
veteran in an attempt to develop a pending claim for service 
connection for post-traumatic stress disorder.  Beginning in 
September 1997 and extending through October 2000, the 
veteran was afforded a series of VA general medical and 
special examinations that addressed a number of issues.  The 
veteran underwent VA psychiatric examinations in October 
1997, May 1998, and October 2000.  In addition, the veteran 
was afforded a Persian Gulf War examination in May 1998, and 
VA treatment reports dated through October 2000 were 
obtained.  The May 2000 opinion of a VA physician 
specializing in gastrointestinal medicine was also submitted.  
Private treatment reports were obtained and associated with 
the record.  

Some of this evidence contains medical opinions regarding the 
etiology of the veteran's psychiatric disability and his 
hepatitis C.  None of this evidence has been considered by 
the RO or addressed in a statement or supplemental statement 
of the case.  Instead, the veteran was scheduled for a Travel 
Board hearing on April 10, 2002.  In a statement of that 
date, the veteran's representative said that the veteran was 
unable to attend the scheduled Travel Board hearing.  No 
reason was given for the failure to report.  The case was 
then returned to the Board, where the veteran's 
representative submitted a brief dated in June 2002.

In the INTRODUCTION section of the remand, the Board observed 
that the rating decisions of September 1993 and June 1995 
addressed many more issues than the five issues addressed at 
the RO hearing in November 1995.  The Board noted that in a 
pre-hearing conference at that time, the veteran, his 
representative, and the hearing officer consolidated the 
numerous issues into the five set forth on the title page of 
the remand.  The Board stated: "This consolidation for 
convenience does not appear to constitute the withdrawal of 
claims with respect to any of the claimed disabilities at 
issue."  

After a careful review of the record, the Board finds that 
when the veteran filed his timely substantive appeal in 
October 1994, he perfected his appeal with respect to the 
claims of entitlement to service connection for an acquired 
psychiatric disorder, to include multiple physiological 
complaints; hearing loss; a disability manifested by low back 
pain; a disability manifested by multiple joint arthralgias; 
and to a compensable rating for dermatitis, tinea pedis.  The 
physiological complaints included with the psychiatric 
disability were swelling of the face and lips; viral upper 
respiratory infection and regurgitation (claimed as 
nosebleeds); decreased sex drive; and a knot (pain) in the 
chest.  

Because the RO did not consider the additional evidence 
developed during the remand and issue a supplemental 
statement of the case, and because the RO did not consider 
the veteran's service connection claims as for undiagnosed 
illness, these issues must be remanded.

The provisions of 38 U.S.C.A. § 1117 (West Supp. 2002) with 
respect to Persian Gulf War veterans were amended by the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001), effective 
March 1, 2002, to define what constituted a "qualifying 
chronic disability" for purposes of entitlement to 
compensation under the statute.  The provisions of 
38 U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active 
duty in the Armed Forces in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or 
(B) to a degree of 10 percent 
or more during the presumptive 
period prescribed under subsection 
(b).  

(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained 
chronic multisymptom illness (such 
as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a 
cluster of signs or symptoms.  
(C) Any diagnosed illness that 
the Secretary determines in 
regulations prescribed under 
subsection (d) warrants a 
presumption of service-connection.  

Current law provides with respect to the presumption period 
referred in subsection (a)(1)(B) above that the disability 
must have become manifest to a degree of 10 percent or more 
not later than December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i) 
(2001).  

Subsection (g) of section 1117 of title 38 was also amended 
to include as a manifestation of an undiagnosed illness 
"[u]nexplained rashes or other dermatological signs or 
symptoms."

The RO in September 1993 also denied claims of entitlement to 
service connection for first degree atrial ventricular (AV) 
block, bradycardia, and chest palpitation; hepatitis and 
hyponatremia; urinary tract infection with staphylococcus and 
acute renal failure; right side strain; ear infection; eye 
strain and lower eye swelling; and leukemia.  Although these 
issues were addressed in the statement of the case issued in 
January 1994 and in the supplemental statement of the case 
issued in March 1994, the veteran did not perfect an appeal 
with respect to them when he filed his VA Form 9 in October 
1994.  The underlying rating decision therefore became final 
with respect to these disorders.  

In a rating decision of June 1995, entitlement to service 
connection for these disabilities was confirmed.  In 
addition, the RO denied claims of entitlement to service 
connection for anemia, hypertension, and headaches.  In a 
letter dated in July 1995, the RO gave the veteran formal 
notification of the June 1995 rating action and included a 
copy of the rating decision.  In a statement received in 
August 1995, the veteran disagreed with the rating 
determination on all issues except with respect to issues # 
12 (service connection for ear infection) and # 15 (service 
connection for leukemia).  

The veteran has thus filed a timely notice of disagreement 
with respect to the following issues:

1.  Whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
first degree atrial ventricular (AV) 
block, bradycardia, and chest 
palpitations, claimed in the alternative 
as disability due to undiagnosed illness.

2.  Whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
hepatitis C and hyponatremia.

3.  Whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
urinary tract infection with 
staphylococcus and acute renal failure 
(also claimed as sepsis), claimed in the 
alternative as disability due to 
undiagnosed illness.

4.  Whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
right side strain, claimed in the 
alternative as disability due to 
undiagnosed illness.

5.  Whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for eye 
strain with lower eye swelling, claimed 
in the alternative as disability due to 
undiagnosed illness.

6.  Entitlement to service connection for 
anemia.

7.  Entitlement to service connection for 
hypertension.

8.  Entitlement to service connection for 
a disability manifested by headaches, 
claimed in the alternative as disability 
due to undiagnosed illness.

In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The eight issues listed above are therefore remanded 
to the RO for consideration of all of the evidence and 
issuance of a statement of the case, if any issue remains 
denied.  The veteran must thereafter file a timely and 
adequate substantive appeal in order to secure Board review.

Finally, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, was enacted during the pendency 
of this appeal.  The pertinent provisions of that Act are now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  It does not appear that the RO has yet 
considered these claims under the provisions of the VCAA, or 
the implementing regulations.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The RO should assure 
compliance with this law and the implementing regulations.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are 
satisfied.  

2.  After undertaking any further 
indicated development to the extent 
possible with respect to the issues in 
appellate status, the RO should again 
review the record, to include entitlement 
to compensation benefits under the 
provisions of 38 U.S.C.A. § 1117 as 
amended.  If any benefit sought on 
appeal, for which an appeal has been 
perfected, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

3.  Following any indicated development 
with respect to the claims to reopen 
claims of entitlement to service 
connection for (1) first degree atrial 
ventricular (AV) block, bradycardia, and 
chest palpitations; (2) hepatitis C and 
hyponatremia; (3) urinary tract infection 
with staphylococcus and acute renal 
failure (also claimed as sepsis); (4) 
right side strain; (5) and eye strain 
with lower eye swelling; and claims of 
entitlement to service connection for (6) 
anemia; (7) hypertension; and (8) 
headaches, the RO should review the 
claims, including consideration of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as 
amended.  If any benefit sought remains 
denied, furnish the veteran and his 
representative a statement of the case 
and provide them an opportunity to submit 
a substantive appeal on these issues.  
The veteran and his representative are 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely and adequate substantive 
appeal must be perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


